Exhibit 10.4

This PLEDGE SUPPLEMENT, dated as of September 19, 2016 (the “Pledge
Supplement”), is delivered by FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC., a
Delaware corporation, FAIRCHILD SEMICONDUCTOR CORPORATION, a Delaware
corporation, FAIRCHILD SEMICONDUCTOR CORPORATION OF CALIFORNIA, a Delaware
corporation, GIANT HOLDINGS, INC., a Delaware corporation, FAIRCHILD
SEMICONDUCTOR WEST CORPORATION, a Delaware corporation, KOTA MICROCIRCUITS,
INC., a Colorado corporation, SILICON PATENT HOLDINGS, a California corporation,
GIANT SEMICONDUCTOR CORPORATION, a North Carolina corporation, MICRO-OHM
CORPORATION, a North Carolina corporation and FAIRCHILD ENERGY, LLC, a Maine
limited liability company (collectively, the “Grantors” and each individually, a
“Grantor”) pursuant to the Guarantee and Collateral Agreement, dated as of
April 15, 2016 (as it may be from time to time amended, amended and restated,
restated, supplemented, or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), among ON SEMICONDUCTOR CORPORATION, a Delaware
corporation, the other Grantors named therein and DEUTSCHE BANK AG NEW YORK
BRANCH, as the Collateral Agent. Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Guarantee and
Collateral Agreement.

Each Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all such
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
such Grantor now has or hereafter acquires an interest and wherever the same may
be located. Each Grantor represents and warrants that the attached Supplements
to the GCA Disclosure Letter accurately and completely set forth all additional
information required pursuant to the Guarantee and Collateral Agreement and
hereby agrees that such Supplements to the GCA Disclosure letter shall
constitute part of the Schedules to the GCA Disclosure Letter.

Each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, or any similar
document in any jurisdiction in the United States and with any filing offices in
such jurisdiction as the Collateral Agent may determine, in its reasonable
judgment, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent, for the
benefit of the Secured Parties, herein, including describing such property as
“all assets” or “all personal property” and may add thereto “whether now owned
or hereafter acquired.” Each Grantor hereby ratifies and authorizes the filing
by the Collateral Agent of any financing statement with respect to the
Collateral made prior to the date hereof.

[Remainder of This Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Pledge Supplement to be duly
executed

and delivered by its duly authorized officer as of the date first written above.

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer FAIRCHILD
SEMICONDUCTOR CORPORATION, a Delaware corporation By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

FAIRCHILD SEMICONDUCTOR CORPORATION OF CALIFORNIA,

a Delaware corporation

By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

KOTA MICROCIRCUITS, INC.,

a Colorado corporation

By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

 

[Signature Page to Pledge Supplement]



--------------------------------------------------------------------------------

FAIRCHILD SEMICONDUCTOR WEST CORPORATION, a Delaware corporation By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

GIANT HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

SILICON PATENT HOLDINGS,

a California corporation

By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

GIANT SEMICONDUCTOR CORPORATION,

a North Carolina corporation

By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

MICRO-OHM CORPORATION,

a North Carolina corporation

By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

 

[Signature Page to Pledge Supplement]



--------------------------------------------------------------------------------

FAIRCHILD ENERGY, LLC, a Maine corporation By:  

/s/ Bernard Gutmann

  Name:   Bernard Gutmann   Title:   CFO, Sr. V.P. & Treasurer

 

[Signature Page to Pledge Supplement]